--------------------------------------------------------------------------------

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE SHAREED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

PARK PLACE ENERGY CORP.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

ACCREDITED INVESTORS (U.S. AND NON-U.S.)

INSTRUCTIONS TO PURCHASER

1)

This Subscription Agreement is for use by U.S. and Non-U.S. Accredited
Investors.

    2)

COMPLETE the information on page 2 of this Subscription Agreement.

    3)

All investors, please COMPLETE the Questionnaire attached on page 11 of this
Subscription Agreement.

    4)

If a Canadian resident, COMPLETE the Canadian Questionnaire on page 15 of this
Subscription Agreement.

    5)

All other information must be filled in where appropriate.

1

--------------------------------------------------------------------------------

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: PARK PLACE ENERGY CORP. (the “Issuer”)

Subject and pursuant to the Terms (as defined below), the General Provisions (as
defined below) and the other attached schedules and appendices, all of which are
hereby incorporated herein by reference, the Purchaser hereby irrevocably
subscribes for, and on the Closing Date (as defined below) will purchase from
the Issuer, the following securities at the following price:

_____________________ Shares
  U.S.$0.25 per Share for a total purchase price of U.S.$ ________
  The Purchaser owns, directly or indirectly, the following securities of the
Issuer:
      [Check if applicable] The Purchaser is [     ] an affiliate of the Issuer
or [     ] a professional advisor of the Issuer.

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Shares as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS       Name to appear on
certificate   Name and account reference, if applicable             Account
reference if applicable   Contact name             Address   Address            
    Telephone Number

EXECUTED by the Purchaser on this _______ day of _______________ , 2014. By
executing this Subscription Agreement, the Purchaser certifies that the
Purchaser is a resident in the jurisdiction shown as the “Address of Purchaser”.

WITNESS:   EXECUTION BY PURCHASER:     X Signature of Witness   Signature of
individual (if Purchaser is an individual)           X Name of Witness  
Authorized signatory (if Purchaser is not an individual)             Address of
Witness   Name of Purchaser (please print)                 Name of authorized
signatory (please print) Accepted this ________day of  ______________, 2014    
          Address of Purchaser (residence) PARK PLACE ENERGY CORP.     By:      
  Telephone Number Authorized Signatory               *E-mail address          
                  Social Security/Tax I.D. No.

*Required from all Purchasers

By signing this acceptance, the Issuer agrees to be bound by the Terms, the
General Provisions and the other attached schedules and appendices, all of which
are incorporated herein by reference. If funds are delivered to the Issuer’s
lawyers, they are authorized to release the funds to the Issuer without further
authorization from the Purchaser.

2

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 3 of
16

TERMS

Reference date of this Subscription   Agreement May 6, 2014 (the “Agreement
Date”)     The Offering     The Issuer PARK PLACE ENERGY CORP.     Offering This
offering consists of Shares (“Shares”) at U.S. $0.25 per Share.     Purchased
Shares The “Purchased Shares” are the Shares that the Purchaser agrees to
purchase pursuant to this Agreement.     Offering Restrictions This Offering is
not subject to any minimum number of Shares being sold.     Issue Price U.S.
$0.25 per Share.     Selling Jurisdictions The Shares may be sold only in
jurisdictions where they may be lawfully sold (the “Selling Jurisdictions”).    
Securities Exemptions The Offering will be made in accordance with the following
exemptions from registration:


  (a)

the exemption provided by Rule 506(b) of Regulation D promulgated under the 1933
Act for offerings to Accredited Investors (as defined in Regulation D); or

        (b)

the exemption afforded by Regulation S of the 1933 Act for offerings of
securities in an offshore transaction to persons who are not U.S. persons; or

        (c)

the Accredited Investor exemption defined in Canadian National Instrument
45-106; or

        (d)

with the approval of the Issuer, such other exemptions as may be available
pursuant to the securities laws of the Selling Jurisdictions.


Closing Date On or before May 30, 2014, or on such other date determined by the
Issuer in its discretion.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 4 of
16


Resale restrictions and legends

The Purchaser acknowledges that the certificates representing the Purchased
Shares will bear the following legends:

 



 

For U.S. purchasers:

 



“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). THESE SECURITIES MAY
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT OR: (A) TO THE ISSUER, (B) OUTSIDE THE
UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT,
(C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER
THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITH THE PRIOR CONSENT OF THE
ISSUER, IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE 1933 ACT
OR ANY APPLICABLE STATE SECURITIES LAWS,;AND ONLY AFTER THE HOLDER HAS FURNISHED
TO THE ISSUER AN OPINION TO SUCH EFFECT FROM COUNSEL OF RECOGNIZED STANDING
REASONABLY SATISFACTORY TO THE ISSUER PRIOR TO SUCH OFFER, SALE, PLEDGE OR
TRANSFER.”

 



 

For Non-U.S. purchasers:

 



THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED PURSUANT TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

 



NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 



Purchasers are advised to consult with their own legal counsel or advisors to
determine the resale restrictions that may be applicable to them.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 5 of
16

GENERAL PROVISIONS

1. DEFINITIONS

1.1 In the Subscription Agreement (including the first (cover) page, the Terms,
these General Provisions and the other schedules, questionnaires and appendices
incorporated by reference), the following words have the following meanings
unless otherwise indicated:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (b)

“Closing” means the completion of the sale and purchase of the Purchased Shares;

        (c)

“Closing Date” means the date on which the Closing occurs, which shall be on or
before May 30, 2014, or on such other date determined by the Issuer in its
discretion;

        (d)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 5 to 10 herein;

        (e)

“Private Placement” means the offering of the Shares on the terms and conditions
of this Subscription Agreement;

        (f)

“Purchased Shares” has the meaning assigned in the Terms;

        (g)

“Regulatory Authorities” means the governmental or other authorities with
jurisdiction over the Issuer;

        (h)

“Shares” has the meaning assigned in the Terms;

        (i)

“SEC” means the United States Securities and Exchange Commission;

        (j)

“Subscription Agreement” means this Agreement, including all schedules and
appendices incorporated by reference; and

        (k)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 3 to 4 herein.

1.2 In this Subscription Agreement, the following terms have the meanings
defined in Regulation S under the 1933 Act: “Offshore”, “U.S. Person” and
“United States”.

1.3 In this Subscription Agreement, unless otherwise specified, currencies are
indicated in U.S. dollars.

1.4 In this Subscription Agreement, other words and phrases that are capitalized
have the meanings assigned to them in the body hereof.

2. ACKNOWLEDGMENTS, REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1 Acknowledgments concerning offering

The Purchaser acknowledges that:

  (a)

the Shares have not been registered under the 1933 Act, or under any state
securities or "blue sky" laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons (as defined herein), except pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws, and that, therefore, the Purchaser may not
receive information that would otherwise be required to be provided to a
purchaser in a registered public offering.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 6 of
16


  (b)

the Issuer will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the Issuer has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or to facilitate sales pursuant to Regulation S or
Rule 144 under the 1933 Act, or pursuant to the laws of any other jurisdiction;

        (d)

the Purchaser’s decision to execute this Subscription Agreement and purchase the
Shares agreed to be purchased hereunder has not been based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Issuer and such decision is based entirely upon a review of information (the
"Issuer Information") contained in (i) the Issuer’s filings with the SEC and
(ii) the Issuer’s Investor Presentation dated as of May 6, 2014, all of which
are incorporated herein by reference for all purposes. The Purchaser
acknowledges that the business plan, the corporate profile and any projections
or predictions contained in any such documents may not be achieved or be
achievable;

        (e)

the Purchaser and the Purchaser's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer regarding the Offering
and the Issuer Information, and to obtain additional information, to the extent
possessed or obtainable without unreasonable effort or expense, necessary to
verify the accuracy of the information contained in the Issuer Information;

        (f)

the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Purchaser, the Purchaser's attorney and/or
advisor(s);

        (g)

by execution hereof the Purchaser has waived the need for the Issuer to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription Agreement;

        (h)

the issuance and sale of the Shares to the Purchaser will not be completed if it
would be unlawful or if, in the discretion of the Issuer acting reasonably, it
is not in the best interests of the Issuer;

        (i)

the Purchaser has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Shares and with
respect to applicable resale restrictions and it is solely responsible (and the
Issuer is in any way responsible) for compliance with applicable resale
restrictions;

        (j)

the Shares are not listed on any stock exchange or automated dealer quotation
system and no representation has been made to the Purchaser that any of the
Shares will become listed on any stock exchange or automated dealer quotation
system;

        (k)

neither the SEC nor any other securities commission or Regulatory Authority has
reviewed or passed on the merits of the Shares, and no Regulatory Authority has
made any finding or determination as to the merit for investment of, nor have
any such agencies or governmental authorities, regulatory bodies, stock
exchanges or other entities made any recommendation or endorsement with respect
to, the Shares;

        (l)

no documents in connection with this Offering have been reviewed by the SEC or
any other Regulatory Authority;

        (m)

there is no government or other insurance covering any of the Shares;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 7 of
16


  (n)

an investment in the Shares involves significant risks, including but not
limited to those identified in the Issuer’s latest Annual Report on Form 10-K,
Quarterly Report on Form 10-Q and other filings with the SEC; and

        (o)

this Subscription Agreement is not enforceable by the Purchaser unless it has
been accepted by the Issuer, and the Purchaser acknowledges and agrees that the
Issuer reserves the right to reject any Subscription for any reason.

2.2 Representations by the Purchaser

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

  (a)

the Purchaser is resident at the address indicated on page 2 hereof;

        (b)

the Purchaser has received and carefully read this Subscription Agreement and
the Issuer Information;

        (c)

the Purchaser has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Purchaser is not an individual, it is duly organized and validly
subsisting under the laws of its jurisdiction of formation and all necessary
approvals by its directors, shareholders, members, partners and others have been
obtained to authorize execution and performance of this Subscription Agreement
on behalf of the Purchaser;

        (d)

the Purchaser (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time, and can afford the
complete loss of such investment;

        (e)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the governing documents
of, the Purchaser, or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;

        (f)

the Purchaser has duly executed and delivered this Subscription Agreement and it
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser;

        (g)

the Purchaser has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Issuer, and the Purchaser is providing evidence
of such knowledge and experience in these matters through the information
requested in the Questionnaire;

        (h)

the Purchaser is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Shares, and the Purchaser has not
subdivided his interest in the Shares with any other person;

        (i)

the Purchaser is not an underwriter of, or dealer in, the common shares of the
Issuer, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Shares;

        (j)

the Purchaser agrees to sell, assign or transfer the Shares only in accordance
with the requirements of applicable securities laws and any legends placed on
the Shares as contemplated by the Subscription Agreement.

        (k)

the Purchaser has made an independent examination and investigation of an
investment in the Shares and the Issuer and has depended on the advice of its
legal and financial advisors and agrees that the Issuer will not be responsible
in anyway whatsoever for the Purchaser's decision to invest in the Shares and
the Issuer;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 8 of
16


  (l)

the Purchaser is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

          (m)

no person has made to the Purchaser any written or oral representations:

          (i)

that any person will resell or repurchase any of the Shares;

          (ii)

that any person will refund the purchase price of any of the Shares;

          (iii)

as to the future price or value of any of the Shares; or

          (iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Issuer on any stock exchange or
automated dealer quotation system;

          (n)

the Purchaser agrees not to engage in any hedging transactions in the Shares
before the end of one year unless in compliance with the Securities Act; and

          (o)

if the address provided under either “Registration Instructions” or “Delivery
Instructions” on page 2 is outside the United States, then the Purchaser is not:
• a natural person resident in the United States; or
• a partnership or corporation organized or incorporated under the laws of the
United States; or
• a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
or
• a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or resident in the
United States, unless such account is held for the benefit or account of a
non-U.S. person.

          (p)

Tax Matters. Check either (i) or (ii), as applicable:

     
(i) [ ] CERTIFICATION OF TAXPAYER IDENTIFICATION NUMBER. The Purchaser certifies
that: (1) the number herein is a correct Social Security or Taxpayer
Identification Number; (2) the undersigned is not subject to backup withholding
either because he has not been notified that he is subject to backup withholding
as a result of a failure to report all dividends or interest, or the Internal
Revenue Service has notified him that he is no longer subject to backup
withholding (if the undersigned is currently subject to backup withholding, he
has stricken the language in this clause (2) before signing); and (3) the
undersigned is a U.S. Person (that is, an individual that is a U.S. Citizen or
resident; a partnership, corporation, company or association created or
organized in the United States or under United States laws; or any estate [other
than a foreign estate] or trust).
       
(ii) [ ] The Purchaser is a nonresident alien (please include W-8 form).

2.3 Reliance, indemnity and notification of changes

  (a)

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms, the General Provisions and the other schedules
and appendices incorporated by reference) are made by the Purchaser with the
intent that they be relied upon by the Issuer in determining its suitability as
a purchaser of Purchased Shares. The Purchaser undertakes to notify the Issuer
immediately of any change in any representation, warranty or other information
relating to the Purchaser set forth in the Subscription Agreement (including the
first (cover) page, the Terms, the General Provisions and the other schedules
and appendices incorporated by reference) which takes place prior to the
Closing.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 9 of
16


  (b)

The Purchaser will indemnify and hold harmless the Issuer and, where applicable,
its respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Purchaser contained herein, the Questionnaire or in any other document
furnished by the Purchaser to the Issuer in connection herewith, being untrue in
any material respect or any breach or failure by the Purchaser to comply with
any covenant or agreement made by the Purchaser to the Issuer in connection
therewith.

2.4 Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3. ISSUER’S ACCEPTANCE

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Shares which will not be binding on
the Issuer until accepted by the Issuer by executing the Subscription Agreement
in the space provided on the face page(s) of the Agreement and, notwithstanding
the Agreement Date, if the Issuer accepts the subscription by the Purchaser, the
Subscription Agreement will be entered into on the date of such execution by the
Issuer.

4. CLOSING

4.1 On or before the end of the business day before the Closing Date, the
Purchaser will deliver to the Issuer the Subscription Agreement and all
applicable schedules and required forms, duly executed, and payment in full for
the total price of the Purchased Shares to be purchased by the Purchaser.

4.2 At Closing, the Issuer will deliver to the Purchaser the certificates
representing the Purchased Shares purchased by the Purchaser registered in the
name of the Purchaser or its nominee, or as directed by the Purchaser.

5. MISCELLANEOUS

5.1 The Purchaser hereby authorizes the Issuer to correct any minor errors in,
or complete any minor information missing from any part of the Subscription
Agreement and any other schedules, forms, certificates or documents executed by
the Purchaser and delivered to the Issuer in connection with the Private
Placement.

5.2 The Purchaser will execute, deliver, file and otherwise assist the Issuer in
filing such reports, undertakings and other documents with respect to the
issuance of the Shares as may be required.

5.3 The Issuer may rely on delivery by fax machine of an executed copy of this
subscription, and acceptance by the Issuer of such faxed copy will be equally
effective to create a valid and binding agreement between the Purchaser and the
Issuer in accordance with the terms of the Subscription Agreement.

5.4 Without limitation, this subscription and the transactions contemplated by
this Subscription Agreement are conditional upon and subject to the Issuer’s
having obtained such regulatory approval of this subscription and the
transactions contemplated by this Subscription Agreement as the Issuer considers
necessary.

5.5 This Subscription Agreement is not assignable or transferable by either
party hereto without the express written consent of the other party to this
Subscription Agreement.

5.6 Time is of the essence of this Subscription Agreement.

5.7 Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for in this
Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Shares and there are no other
terms, conditions, representations or warranties whether expressed, implied,
oral or written, by statute, by common law, by the Issuer, or by anyone else.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 10 of
16

5.8 The parties to this Subscription Agreement may amend this Subscription
Agreement only in writing.

5.9 This Subscription Agreement enures to the benefit of and is binding upon the
parties to this Subscription Agreement and their successors and permitted
assigns.

5.10 A party to this Subscription Agreement will give all notices to or other
written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 2.

5.11 This Subscription Agreement is to be read with all changes in gender or
number as required by the context.

5.12 This Subscription Agreement will be governed by and construed in accordance
with the internal laws of Texas, USA (without reference to its rules governing
the choice or conflict of laws), and the parties hereto irrevocably attorn and
submit to the exclusive jurisdiction of the courts of Texas with respect to any
dispute related to this Subscription Agreement.

End of General Provisions

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 11 of
16

UNITED STATES
ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Purchaser who has indicated an interest in
purchasing Shares of the Issuer. The purpose of this Questionnaire is to assure
the Issuer that each Purchaser will meet the standards imposed by the United
States Securities Act of 1933 (the “1933 Act”) and the appropriate exemptions of
applicable state securities laws. The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Shares will not be registered under the 1933 Act in reliance upon the exemption
from registration afforded by Section 3(b) and/or Section 4(2) and Regulation D
of the 1933 Act. This Questionnaire is not an offer of the Shares or any other
securities of the Issuer in any state other than those specifically authorized
by the Issuer.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Purchaser agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Issuer deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.

The Purchaser covenants, represents and warrants to the Issuer that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Purchaser satisfies.)

_____ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.

   



_____ Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse (excluding their primary residence), on the date of purchase
exceeds US $1,000,000.

   



_____ Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $360,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   



_____ Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance Issuer as defined in Section 2(13) of the 1933 Act; an investment
Issuer registered under the Investment Issuer Act of 1940 (United States) or a
business development Issuer as defined in Section 2(a)(48) of such Act; a Small
Business Investment Issuer licensed by the U.S. Small Business Administration
under Section 361(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance Issuer or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

   



_____ Category 5

A private business development Issuer as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 12 of
16


_____ Category 6

A director or executive officer of the Issuer.

   



_____ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.

   



_____ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that a prospective Purchaser claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Issuer with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Purchaser’s status as an Accredited
Investor.

If the Purchaser is an entity that initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

           

The Purchaser hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Purchaser will notify the Issuer
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Purchaser represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______ day of __________________, 2014.

If a Corporation, Partnership or Other Entity:   If an Individual:            
Print of Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Type of Entity    


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 13 of
16

NATIONAL INSTRUMENT 45-106 CANADIAN
ACCREDITED INVESTOR QUESTIONNAIRE

In addition to the representations, warranties acknowledgments and agreements
contained in the subscription to which this Certificate for Exemption is
attached, the Subscriber, for itself or on behalf of any Disclosed Principal, as
applicable, hereby represents, warrants and certifies to the Issuer that the
Subscriber or the Disclosed Principal, as applicable, is purchasing the
securities set out in the subscription as principal, that it is resident in the
jurisdiction set out on the Acceptance Page of the subscription and: [check all
appropriate boxes]

Category 1: Accredited Investor

The Subscriber or the Disclosed Principal, as applicable, is:

 [     ] (a)

a Canadian financial institution, or a Schedule III bank;

       [     ] (b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act;

       [     ] (c)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

       [     ] (d)

a person registered under the securities legislation of a jurisdiction of
Canada, as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario), or the
Securities Act (Newfoundland and Labrador);

       [     ] (e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

       [     ] (f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

       [     ] (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Québec;

       [     ] (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

       [     ] (i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

       [     ] (j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds Cdn$1,000,000;

       [     ] (k)

an individual whose net income before taxes exceeded Cdn$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded Cdn$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;

       [     ] (l)

an individual who, either alone or with a spouse, has net assets of at least
Cdn$5,000,000;

       [     ] (m)

a person, other than an individual or investment fund, that has net assets of at
least Cdn$5,000,000 as shown on its most recently prepared financial statements;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 14 of
16


 [     ] (n)

an investment fund that distributes or has distributed its securities only to:

          (i)

a person that is or was an accredited investor at the time of the distribution;

          (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 and 2.19 of NI 45-106, or

          (iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 of NI 45-106;

         [     ] (o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt;

         [     ] (p)

a trust Issuer or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust Issuer or trust
corporation, as the case may be;

         [     ] (q)

a person acting on behalf of a fully managed account managed by that person, if
that person:

          (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction; and

          (ii)

in Ontario, is purchasing a security that is not a security of an investment
fund;

         [     ] (r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

         [     ] (s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

         [     ] (t)

a person in respect of which all of the owner of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

       [     ] (u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or

         [     ] (v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as:

          (i)

an accredited investor; or

          (ii)

an exempt purchaser in Alberta or British Columbia after NI 45-106 comes into
force.

Definitions:

"Canadian financial institution" means

  (a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

        (b)

a bank, loan corporation, trust Issuer, trust corporation, insurance Issuer,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

"EVCC" means an employee venture capital corporation that does not have a
restricted constitution, and is registered under Part 2 of the Employee
Investment Act (British Columbia), R.S.B.C. 1996 c. 112, and whose business
objective is making multiple investments;

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 15 of
16

"financial assets" means

  (a)

cash,

        (b)

securities, or

        (c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

"investment fund" means a mutual fund or a non-redeemable investment fund, and,
for greater certainty in British Columbia, includes an EVCC and a VCC;

"person" includes

  (a)

an individual,

        (b)

a corporation,

        (c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

        (d)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

"related liabilities" means

  (a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

        (b)

liabilities that are secured by financial assets;

"Schedule III bank" means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

"spouse" means, an individual who,

  (a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual, or

        (b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or

        (c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

"subsidiary" means in issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

"VCC" means a venture capital corporation registered under Part 1 of the Small
Business Venture Capital Act (British Columbia), R.S.B.C. 1996 c. 429, whose
business objective is making multiple investments.

The representations, warranties, statements and certification made in this
Certificate are true and accurate as of the date of this Certificate and will be
true and accurate as of the Closing. If any such representation, warranty,
statement or certification becomes untrue or inaccurate prior to the Closing,
the Subscriber shall give the Issuer immediate written notice thereof.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 16 of
16

The Subscriber acknowledges and agrees that the Issuer will and can rely on this
Certificate in connection with the Subscriber's Subscription Agreement.

EXECUTED by the Subscriber at ______________________ this _____ day of
_______________, 2014.

If a corporation, partnership or other entity:   If an individual:
  Print Name of Subscriber/Disclosed Principal  

Print Name of Subscriber/Disclosed Principal 

 

Signature of Authorized Signatory  

Signature 

   

Name and Position of Authorized Signatory  

Representative Capacity, if applicable 

   

Jurisdiction of Residence of Subscriber/Disclosed

End of Subscription Agreement

--------------------------------------------------------------------------------